ROBINSON, J.
Section 6346-1, General Code, does not make it unlawful for a person, firm, partnership, association or corporation, to engage or continue in the business of purchasing, outright; *251referee in Aid-of-Execution proceedings. He appeared with his attorney and twice requested continuance of the proceedings on his promise to settle within a short time. Settlement not being made, execution was issued and lev-' ied in June, 1922, at which time Defendant se-' cured an injunction against the enforcement of said judgment, which was finally dissolved Dec. 23, 1924. On motion Jan. 19, 1925 the Trumbull Common Pleas set aside the judgment on the ground, as claimed, that the judgment was void because taken on a Pennsylvania form of Warranty of Attorney.
Attorneys—G. H. Birrell, for Bank; Fillius & Filius, for Jerko; all of Warren.
Plaintiff contends that Defendant has ratified the judgment and is estopped by his promises, which .had secured him continuances of the hearings, to now contest the same, and that defendant has secured time to change his financial condition and has caused the Bank to lose its rights to sue the endorsers on the note. The case presents three questions:
1. May a Court of Common Pleas on motion, set aside a judgment three and one-half years after same has been granted, during all of which time defendant has had full knowledge of same and has appeared and secured continuances of hearings before a referee appointed undr authority of same ?
2. May not the judgment debtor ratisfy the confession of judgment against himself when same is made by an attorney who supposed he had full authority?
3. If an attorney courteously continues hearings at defendant’s request, thus giving Defendant advantage of time to change his financial condition, can defendant later deny a recognition of the judgment under which the hearings were held?